Nichols, Chief Justice.
The appellant was tried and convicted for the armed robbery of a McDonald’s hamburger franchise. His motion *413for new trial on the usual general grounds only was overruled and he appeals. His sole enumeration of error complains that the trial court erred in overruling his motion for new trial.
Submitted February 4, 1977 —
Decided February 23, 1977.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Dean R. Davis, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.
The appellant contends that the entire case for the state rests on circumstantial evidence. Two employees who were on duty at the time of the robbery testified and identified appellant as the person who robbed them. One of the employees also testified that she had known the appellant for about four years and gave police the only name she knew him by, which was a nickname, "Bo Diddley.” The appellant testified that the witnesses were mistaken in their identification, that he had not been in the vicinity for over two years, that he did not own a pistol, and that he was not guilty of the robbery. His common law wife testified that he was at home on the night of the robbery because he never goes out at night for more than five or ten minutes. The evidence amply supports the verdict and there is no merit in th*e enumeration of error.

Judgment affirmed.


All the Justices concur.